           Case 1:18-cv-01117-CKK Document 106 Filed 10/15/19 Page 1 of 5



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

                                              )
KASIM KURD, et al.,                           )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )             Case No. 1:18-CV-01117-CKK
                                              )
THE REPUBLIC OF TURKEY, et al.,               )
                                              )
                       Defendants.            )
                                              )

CONSENT MOTION TO EXTEND REPUBLIC OF TURKEY’S TIME TO FILE REPLY
 BRIEF IN FURTHER SUPPORT OF ITS MOTION TO DISMISS THE COMPLAINT

       Defendant Republic of Turkey (“Turkey”), by counsel and pursuant to Federal Rule of

Civil Procedure 6(b), Local Rule 7(m), and ¶ 7(A) of the Court’s Order Establishing Procedures

For Cases Assigned To Judge Colleen Kollar-Kotelly, hereby moves this Court to enter an order

extending Turkey’s time to file its reply brief in further support of its Motion to Dismiss the

Complaint (“Motion to Dismiss”) by two months to, and including, December 20, 2019.

Plaintiffs consent to the relief requested herein. In support of this Motion, Turkey states as

follows:

       1.      On June 4, 2019, Turkey filed its Motion to Dismiss. See ECF 90.

       2.      On June 21, 2019, Plaintiffs moved the Court for an order extending their time to

respond to Turkey’s Motion to Dismiss from July 3, 2019 to September 20, 2019. See ECF 97.

Turkey consented to the relief Plaintiffs sought. Id.

       3.      On June 21, 2019, by Minute Order, the Court granted Plaintiffs’ motion for

extension, and ordered that Plaintiffs file their opposition on or before September 20, 2019, and
        Case 1:18-cv-01117-CKK Document 106 Filed 10/15/19 Page 2 of 5



Turkey file its reply brief on or before October 22, 2019. See June 21, 2019 Minute Order

granting ECF 97.

       4.     On September 16, 2019, Plaintiffs moved the Court for an order extending their

time to respond to Turkey’s Motion to Dismiss from September 20, 2019 to September 27, 2019.

See ECF 103. Turkey again consented to the relief Plaintiffs sought. Id.

       5.     On September 16, 2019, the Court granted Plaintiffs’ motion for extension. See

ECF 104.

       6.     On September 27, 2019, Plaintiffs filed a 70-page opposition to Turkey’s Motion

to Dismiss with seventeen exhibits, including a lengthy expert declaration. ECF 105. Plaintiffs’

opposition and its supporting exhibits raise numerous, complex legal and factual issues relating

to whether this Court may exercise jurisdiction over Turkey.

       7.     Turkey now seeks an order extending its time to file its reply brief by an

additional two months to December 20, 2019. The requested extension will enable Turkey

effectively to address the complex legal and jurisdictional fact issues raised by Plaintiffs’

opposition and supporting declaration and exhibits, and to consult with defense counsel. Turkey

is not an ordinary litigant, and such consultations with its counsel typically require more time

than a corporate or individual client due to multiple levels of attorney-client consultation and

communication that must occur both domestically and with Turkish government officials abroad.

The requested extension is also necessary to accommodate defense counsel’s other litigation

commitments (which were unknown at the time defense counsel consented to Plaintiffs’

extended time to file their Opposition), and the intervening Thanksgiving holiday.

       8.     Where a party makes a request for additional time to respond to a complaint

“before the original time or its extension expires,” the Court has the discretion to extend the


                                                2
         Case 1:18-cv-01117-CKK Document 106 Filed 10/15/19 Page 3 of 5



deadline “for good cause.” See Fed. R. Civ. P. 6(b)(1)(A); Koch v. White, 251 F. Supp. 3d 162,

179-80 (D.D.C. 2017); McFadden v. Washington Metropolitan Area Transit Auth., Civil Action

No. 14-1115 (RBW), 2014 WL 12776122, at *2 (D.D.C. Sept. 9, 2014).

        9.     For the reasons stated herein, there is good cause for granting this Motion.

        10.    Pursuant to Local Rule 7(m), on October 11, 2019, the undersigned requested

Plaintiffs’ consent to the relief sought by this Motion. Plaintiffs, by their counsel, indicated by

email on October 11, 2019, that they consent to Turkey’s requested extension.

        11.    This is Turkey’s first request for an extension of its deadline to file its reply brief.

The requested extension will not prejudice Plaintiffs, who consent to the extension, and will not

impact these proceedings because the Court has yet to issue a scheduling order.

        12.    This Motion complies with the Court’s requirement that motions for extension be

filed at least four business days prior to the affected deadline pursuant to the Court’s Order

Establishing Procedures For Cases Assigned To Judge Colleen Kollar-Kotelly. See ECF 5 at ¶

7(A).

        WHEREFORE, Defendant Republic of Turkey respectfully requests that this Motion be

granted and that the Court enter an order extending its deadline to respond to the Complaint to

December 20, 2019.




                                                  3
       Case 1:18-cv-01117-CKK Document 106 Filed 10/15/19 Page 4 of 5



Date: October 15, 2019             Respectfully submitted

                                   /s/ Cathy A. Hinger
                                   Cathy A. Hinger (DC Bar No. 473697)
                                   Victoria A. Bruno (DC Bar No. 484197)
                                   Mark E. Schamel (DC Bar No. 463965)
                                   WOMBLE BOND DICKINSON (US) LLP
                                   1200 Nineteenth Street, N.W.
                                   Suite 500
                                   Washington, DC 20036
                                   Tel: 202-857-4489
                                   Fax: 202-261-0029
                                   cathy.hinger@wbd-us.com
                                   victoria.bruno@wbd-us.com
                                   mark.schamel@wbd-us.com

                                   Counsel for Defendant Republic of Turkey


                                   /s/ David S. Saltzman
                                   David S. Saltzman (DC Bar No. 436201)
                                   Saltzman & Evinch, PLLC
                                   1050 K Street, NW
                                   Suite 1150
                                   Washington, DC 20001
                                   Tel: 202-372-0092
                                   Fax: 202-318-0892
                                   dsaltzman@saltzmanevinch.com

                                   Counsel for Defendant Republic of Turkey




                                     4
         Case 1:18-cv-01117-CKK Document 106 Filed 10/15/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 15, 2019, I caused a copy of the foregoing to be

sent via the Court’s CM/ECF system to counsel of record who have entered an appearance in this

case.



                                                  /s/ Cathy A. Hinger
                                                  Cathy A. Hinger

                                                  Counsel for Defendant Republic of Turkey
